UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012  April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard Windsor TM Fund > Vanguard Windsor Fund returned almost 18% for the six months ended April 30, 2013, ahead of its benchmark and the average return of peer funds. > The broad U.S. stock market climbed about 15% as the economy slowly expanded and corporate profits remained solid. > Financial stocks provided the largest portion of the fund’s return. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 25 Trustees Approve Advisory Agreements. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Windsor Fund Investor Shares 17.90% Admiral™ Shares 17.96 Russell 1000 Value Index 16.31 Multi-Cap Value Funds Average 16.12 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $14.66 $17.08 $0.179 $0.000 Admiral Shares 49.47 57.64 0.629 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , Stocks of just about every type thrived in a favorable investment climate over the six months ended April 30, 2013, but value stocks fared better than their growth counterparts by several percentage points. And among value stocks, Vanguard Windsor Fund’s holdings performed better than those of many peers. T he f und r et urn e d n e arl y 1 8% fo r the p e ri o d , ec lipsing the r et urn of i t s be n chm ar k, the R uss e ll 1 000 Valu e I nd ex, and the a ve rag e r et urn of m ul t i -c api t ali z a t i o n v alu e f unds . T he f inan c ial s ecto r , by f ar the f und
